Citation Nr: 9904916	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extraschedular evaluation for mechanical 
back pain with residual muscle strain, currently evaluated as 
20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel




INTRODUCTION

The veteran had active service from March 1980 to April 1981.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In May 1997, the Board affirmed the 
RO's denial of an evaluation in excess of 20 percent on a 
schedular basis for the veteran's back disability and 
Remanded the case to the RO for consideration of an 
evaluation on an extraschedular basis.  The RO completed that 
development, whereupon this case is once again before the 
Board.   


FINDING OF FACT

The veteran's mechanical back pain with residual muscle 
strain does not present factors that render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for mechanical 
back pain with residual muscle strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 3.321 and Part 
4 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's mechanical back pain with residual muscle 
strain currently is assigned a 20 percent schedular 
evaluation.  A higher schedular evaluation was denied in a 
May 1997 Board decision that remanded this case for 
consideration of an extraschedular evaluation.  

38 C.F.R. § 3.321(b)(1) provides that in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with average earning capacity 
impairment due exclusively to the service-connected 
disability.  An "exceptional case" exists where there is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent hospitalization, as 
to render impractical the application of the regular schedule 
standards.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence associated with the claims file does not reflect 
a disability picture that renders application of the 
schedular criteria impractical.  Medical evidence associated 
with claims file, for instance, does not reflect a history of 
multiple hospitalizations for treatment of a back disability.  
Although the veteran apparently has been admitted for 
inpatient care on various occasions, the VA hospital reports 
associated with the claims file reflect that the veteran was 
treated for psychiatric disorders and substance abuse.  

The veteran has claimed that his back disability has 
interfered with employment, and treatment records, including 
hospitalization reports from November 1995 and January and 
February 1996 suggest that the veteran is unemployed and 
undergoing vocational rehabilitation.  Treatment records, 
which reflect complaints of pain associated with the 
veteran's back disability, however, do not suggest that the 
veteran's back disability is the agent which causes the 
veteran's unemployment or that it interferes with employment 
for reasons unique to the veteran's disability or in a way 
not properly addressable under the schedular criteria.  

A February 1996 entry in the veteran's treatment records 
reflects that the veteran is precluded from engaging in 
certain activities, including repetitive bending, stooping, 
kneeling, lifting of weights in excess of 40 pounds, and 
sitting for more than 30 minutes at a time.  A more recent 
entry from May 1997, however, reflects only that the veteran 
experiences continued general discomfort in the left lower 
back, characterized as mild.  That entry also indicates that 
the veteran is able to perform the activities of daily living 
without difficulty and is able to bend down and pick up items 
off the floor without expression of discomfort.  The February 
1996 entry, therefore, appears to suggest that, at most, the 
veteran may have experienced an exacerbation of his 
symptomatology at one point.  Moreover, neither entry 
reflects findings that cannot be properly addressed under the 
schedular criteria applicable to the veteran's disability.  

The Board finally observes that the veteran may be receiving 
Social Security benefits.  There has been no claim by the 
veteran, however, that any such benefits were predicated upon 
a low back disability.  The Board finds no reason in the 
claims file, therefore, for obtaining records from the Social 
Security Administration in this case.  Inasmuch as the 
veteran's disability picture does not render the schedular 
criteria impracticable, an extra-schedular evaluation is not 
warranted.  


ORDER

An extraschedular evaluation for mechanical back pain with 
residual muscle strain is denied.



		
	RAYMOND F. FERNER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

